DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
	Response to Amendment
1. This office action is in response to communications filed 8/26/2021 Claims 1, 6, 7, 8, 9, 11, and 16 are amended. Claims 5, 10, 11, 12, 13, 14, 15, 17, 18, 19 and 20 are original. Claims 2, 3, 4 are previously presented. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8/26/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 2, 3, 4, 8, 9, 11, 12, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0336669, Mertens in view of U.S. Patent Application 2019/0246043, Gunji further in view of U.S. Patent 11,134,300, Takagi.

2. 	Regarding Claim 1, Mertens discloses A tangible, non-transitory machine-readable medium comprising machine-readable instructions that ([0169], computer program product may be realized as data on a carrier such as e.g. a disk or tape, data present in a memory), when executed by processing circuitry (Fig. 2: processing circuitry), cause the processing circuitry to:
 	receive a signal indicative of high dynamic range (HDR) content (Fig. 2: receiving signal M_HDR, [0137]), wherein the signal (M_HDR signal) comprises: 	
 	a first portion associated with a first brightness range and forming a first percentage of the signal (Fig. 2: M_HDR; [0026]-[0028], the master HDR images M_HDR, as say HEVC encoded video signal S, [0096], clipping to black a larger percentage of the LDR luminances, [0162], luminances of the pixels and objects in both images, e.g. specify one or more corresponding typical luminances. E.g. it may look at a percentage of pixels in both images k times above middle grey); and
([0162], the range CombRng is specified prior to anc_FC, the apparatus can look at various aspects of the luminances of the pixels and objects in both images, e.g. specify one or more corresponding typical luminances. E.g. it may look at a percentage of pixels in both images k times above middle grey, like middle grey representative values of most of the colors in the scene (middle grey can be some actual 10% reflectance in some typical illumination of the scene, but can also be used to indicate e.g. a mode, majority value, or average etc. of the pixels in the image);
 	generate an adjusted signal to represent the signal by increasing the first percentage and decreasing  the second percentage such that a waveform of the adjusted signal comprises an area corresponding to the first portion of the signal, wherein the area is expanded relative to a corresponding area of a waveform of the signal ([0146], at least appropriate luminance adjustments, so that the combination unit (320) can apply simple algorithms (e.g. be a simple additive weighing or pixel replacement or switching unit); and 
 	cause graphical display of the waveform of the adjusted signal ([0137], the received LDR image(s)) to yield an optimally re-graded image for a display peak brightness anywhere within or even outside the range of dynamic ranges spanned by the LDR and HDR grading as extremities).
 	However, Mertens does not explicitly disclose generate an adjusted signal to represent the signal by increasing the first percentage and decreasing the second percentage;
 	displaying waveform signal, wherein the area is expanded relative to a corresponding area of a waveform of the signal
 	Gunji teaches displaying waveform signal (Fig. 1B: 110 WFM image generation unit; [0004], waveform monitor; abstract, A display controller displays the graph waveform image generated by the generator on a display), wherein the area is expanded relative to a corresponding area of a waveform of the signal (Fig 3; Figs 4A-4F; [0035]-[0037], an HDR image has a wider range of peak luminance (in the example of FIGS. 4A to 4F, a peak luminance of 10000 cd/m.sup.2) than an SDR image. However, an object in an input image (in the example of FIGS. 4A to 4F, the two persons) is present, in many cases, within a luminance range of low luminance values compared to the peak luminance. a WFM logarithmic graph waveform image in which the vertical axis representing luminance values is the logarithmic axis, in a case of the HDR recording mode. More specifically, the vertical axis of a graph in a WFM image is configured to be the logarithmic axis, whereby the proportion of a low luminance area to an entire scale of the vertical axis is made large. That is, in the graph in the WFM image, the range of low luminance values is increased and emphasized. Thus, since the distribution of the luminance values in the low luminance area is spread to an upper side of the graph, it becomes easy to grasp the distribution of the luminance values, and visibility of the graph in the WFM image can be enhanced)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device as taught in Mertens with an adjustable waveform signal of a waveform monitor as taught in Gunji for the purposes of enhancing picture quality in user specified areas.
 	Mertens in view of Gunji does not explicitly disclose generate an adjusted signal to represent the signal by increasing the first percentage and decreasing the second percentage;
 	Further, Takagi teaches generate an adjusted signal to represent the signal by increasing the first percentage  (Col. 15 Lines 55-61, a percentage of the first signal is increased), and decreasing the second percentage (Col. 15 lines 55-61, a percentage of the third signal is decreased as the percentage of the human voice is increased. Examiner notes that the third signal can be interpreted as a second signal);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device as taught in Mertens with an adjustable waveform signal of a waveform monitor as taught in Gunji for the purposes of enhancing picture quality in user specified areas. 

3. 	Regarding Claim 2, Mertens in view of Gunji further in view of Takagi discloses The tangible, non-transitory machine-readable medium of claim 1, 
 	Mertens discloses wherein the instructions, when executed, are configured to cause the processing circuitry to determine a type of the HDR content ([0142], therefrom determine what LMC must be (e.g. the brightest pixel of the LDR pixels can become 300 nit, depending on what non-linearity one uses, or depending on what amount of brightening is needed for collocating the face luminances, and the brightest Lambertian pixels of the HDR movie).

4. 	Regarding Claim 3, Mertens in view of Gunji further in view of Takagi discloses The tangible, non-transitory machine-readable medium of claim 2, wherein:
 	Mertens discloses the type of the HDR content comprises Perceptual Quantizer HDR content ([0140], Im_HDR could also be defined according to the PQ EOTF) or Hybrid Log-Gamma HDR content; and

5. 	Regarding Claim 4, Mertens in view of Gunji further in view of Takagi discloses The tangible, non-transitory machine readable medium of claim 1, wherein: 
 	Mertens discloses the first brightness range is associated with diffuse/graphic white content ([0151], 50% of diffusive white (i.e. the 300 or 900 nit)); and 
([0160], the highlights of Im2 can be kept at their normal positions (because no re-matching or re-coordination is needed, since all matched colors fit in the current HDR image luminance distribution profile, which has its highlights where they happen to be for this image)).

6. 	Regarding Claim 8, Mertens in view of Gunji further in view of Takagi discloses The tangible, non-transitory machine-readable medium of claim 1,
However, Mertens does not explicitly disclose wherein when executed, are configured to cause the processing circuitry cause graphical display of the waveform of the adjusted signal in lieu of the waveform of the signal.
Gunji teaches the processing circuitry cause graphical display of the waveform of the adjusted signal in lieu of the waveform of the signal (Fig 3; Figs 4A-4F; [0035]-[0037], a WFM logarithmic graph waveform image in which the vertical axis representing luminance values is the logarithmic axis, in a case of the HDR recording mode. More specifically, the vertical axis of a graph in a WFM image is configured to be the logarithmic axis, whereby the proportion of a low luminance area to an entire scale of the vertical axis is made large. That is, in the graph in the WFM image, the range of low luminance values is increased and emphasized.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device as taught in Mertens with an adjustable waveform signal of a waveform monitor as taught in Gunji for the purposes of enhancing picture quality in user specified areas.

7. 	Claim 9 is a method claim, rejected with respect to the same limitations rejected in claim 1.

Regarding Claim 11, Mertens in view of Gunji further in view of Takagi discloses The method of claim of claim 9, comprising:
 	Mertens discloses determining whether the HDR content comprises Perceptual Quantizer (PQ) HDR content or Hybrid Log-Gamma (HLG) HDR content based on metadata included in the HDR content, brightness levels indicated by the HDR content, or both ([0140], Im_ HDR could also be defined according to the PQ EOTF, or the BBC-HLG method); and
 	producing the adjusted signal by modifying the signal based on determining whether the HDR content comprises PQ HDR content or HLG HDR content ([0140], Im_ HDR could also be defined according to the PQ EOTF, or the BBC-HLG method).

9. 	Regarding Claim 12, Mertens in view of Gunji further in view of Takagi discloses The method of claim 9, 
 	Mertens discloses wherein the first brightness range ranges from approximately 0 to 203 nits ([0144], ranges than its native 100 nit DR) .

10. 	Regarding Claim 15, Mertens in view of Gunji further in view of Takagi discloses The method of claim 9, wherein the adjusted signal is normalized for Perceptual Quantizer normalized HDR content and Hybrid Log-Gamma normalized HDR content ([0140], Im_HDR could also be defined according to the PQ EOTF, or the BBC -HLG method).

11. 	Claim 16 is a system claim, rejected with respect to the same limitations rejected in claim 1.

12. 	Regarding Claim 17, Mertens in view of Gunji further in view of Takagi discloses The content monitoring system of claim 16, 
Mertens discloses comprising one or more HDR content generators communicatively coupled to the electronic device ([0092], second source anchor luminance (L_S2A1) obtained from a second source (351) which delivers a second image or video (Im1_HDR) of the two images or videos), wherein the one or more HDR content generators are configured to generate the HDR content and provide the HDR content to the electronic device (Fig. 2: 280).

13. 	Regarding Claim 19, Mertens in view of Gunji further in view of Takagi discloses The content monitoring system of claim 16, 
 	However, Mertens may not explicitly disclose wherein the electronic device comprises a waveform monitor.
 	Gunji teaches wherein the electronic device comprises a waveform monitor ([0004], A waveform monitor (waveform display).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as taught in Mertens with a waveform display monitor as taught in Gunji for the purposes of showing a distribution of the luminance values (Gunji, [0008]). 

14. 	Regarding Claim 20, Mertens in view of Gunji further in view of Takagi discloses The content monitoring system of claim 16, 
 	Mertens discloses wherein the HDR content comprises Perceptual Quantizer standardized HDR content ([0140], Im_ HDR could also be defined according to the PQ EOTF, or the BBC-HLG method) or Hybrid Log-Gamma standardized HDR content.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Gunji further in view of Takagi as applied to claim 9 above, and further in view of U.S. Patent Application 2020/0029096, Rusanovskyy.

16. 	Regarding Claim 10, Mertens in view of Gunji further in view of Takagi discloses The method of claim 9, 
 	However, Mertens in view of Gunji further in view of Takagi does not explicitly disclose comprising generating the adjusted signal utilizing the lookup table, wherein the lookup table defines one or more output values associated with one or more input values of the HDR content.
 	Rusanovskyy teaches comprising generating the adjusted signal utilizing the lookup table ([0193], a lookup table may be provided to store the combination of the one or more parameters of the inverse DRA with the one or more parameters of the loop filter), wherein the lookup table defines one or more output values associated with one or more input values of the HDR content ([0117], FIG. 7 is a graph illustrating a visualization of input values (linear color value) normalized to range 0 . . . 1 and normalized output values (nonlinear color value) of the PQ EOTF).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HDR signal as taught in Mertens with a lookup table as taught in Rusanovskyy in order to yield predictable results. 

Allowable Subject Matter
Claims 5-7, 13, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422